Citation Nr: 0401496	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected skin disorder, to include dermatitis and 
rashes, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected right foot disorder, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected left foot disorder, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected pseudofolliculitis barbae, currently 
evaluated as noncompensably disabling.

7.  Entitlement to an increased disability rating for 
service-connected respiratory disorder, currently evaluated 
as noncompensably disabling.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
pain.

10.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to November 
1991.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).  



Procedural history

In a February 1995 rating decision, the RO granted service 
connection for PTSD, pseudofolliculitis barbae and 
hypertension.  The veteran was awarded a 10 percent 
disability rating for PTSD and noncompensable disability 
ratings for pseudofolliculitis barbae and hypertension.  The 
RO also denied service connection for respiratory and skin 
disorders.  The veteran appealed the denial of service 
connection for a skin disorder, and in a December 1998 
decision  the Board denied the claim.

In August 1999, the RO received the veteran's claim of 
entitlement to service connection for an eye disorder.  The 
RO also received claims of entitlement to increased 
disability ratings for all service connected disorders.  In 
addition, the veteran requested that previously denied claims 
of entitlement to service connection for right and left foot 
disorders, joint pain, back pain, headaches, sinusitis and a 
skin disorder be reopened.  

In a May 2001 rating decision, the disability rating for the 
veteran's PTSD was increased to 30 percent and the rating for 
hypertension was increased to 10 percent.  The noncompensable 
rating assigned for pseudofolliculitis barbae was continued.  
Also in May 2001, the veteran was granted service connection 
for a skin disorder (10 percent), a respiratory disorder (0 
percent), and for right and left foot disorders (10 percent 
each).  Service connection was denied for sinusitis, back 
pain, an eye disorder and joint pain.  The previously denied 
claim of entitlement to service connection for headaches was 
not reopened.  The veteran disagreed with the May 2001 rating 
decision and initiated this appeal.  With the exceptions 
noted immediately below, the appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 21-4138) in January 2003.  

Issues not on appeal

As described above, the veteran initiated appeals as to the 
RO's May 2001 decision which declined to reopen his claim of 
entitlement to service connection for headaches and denied 
his claim of entitlement to service connection for sinusitis.  
However, in a December 2002 rating decision, the RO granted 
service connection for headaches and sinusitis and assigned 
10 percent disability ratings for each.  The veteran has not 
disagreed with the assigned disability ratings.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

During the course of these claims, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
the RO has not notified the veteran of the provisions of the 
VCAA, and has not properly informed him of which portion of 
the evidence is to be provided by him and which part VA would 
assist him in obtaining.  Specifically, while a December 1999 
letter was sent to the veteran which notified him of the 
evidence necessary to substantiate his claims, that letter 
did not properly set out the RO's duty to assist the veteran 
in obtaining private medical evidence, but indicated that 
provision of such records was entirely the veteran's 
responsibility.  This is inconsistent with the VCAA.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

The Board also notes that in a November 2003 informal hearing 
presentation, the veteran's representative asserted that the 
veteran's service connected PTSD, skin disorder and right and 
left foot disorders have increased in severity.  The 
representative has requested current VA examinations for 
these disorders.  
See  Littke v. Derwinski, 1 Vet. App. 90, 92  (1990) [VA's 
duty to assist includes the conduct of a contemporaneous 
medical examination, in particular where it is contended that 
a service-connected disability has become worse].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  The veteran should be afforded 
appropriate VA examinations to evaluate 
his service-connected PTSD, skin disorder 
and disorders of the right and left foot.  

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claims.  If the 
claims remain denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




